NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHANLING LU,                                    No.    15-70561

                Petitioner,                     Agency No. A087-714-442

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Shanling Lu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we

deny the petition for review.

      We do not consider the materials Lu references in his opening brief that are

not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64 (9th

Cir. 1996) (en banc).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies as to whether Lu had a receipt for paying the fine levied

when he and his wife had a second child, how Lu signed an agreement to forfeit his

land, when Lu received notice the government was confiscating his land and when

he protested the confiscation, and whether he had lived outside of his family home.

See id. at 1048 (adverse credibility finding reasonable under the totality of the

circumstances). Lu’s explanations do not compel a contrary conclusion. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, in this case, Lu’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      In light of this conclusion, we do not reach Lu’s contentions as to

corroboration, or the merits of his asylum and withholding of removal claims.

      Lu’s CAT claim fails because it is based on the same testimony the agency


                                          2                                    15-70561
found not credible, and Lu does not point to any other evidence in the record that

compels the conclusion that it is more likely than not he would be tortured by or

with the consent or acquiescence of the government of China. Id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-70561